                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


MARK ANTHONY THOMPSON                                         CASE NO. 2:19-CV-00252
#44671-379

VERSUS                                                        JUDGE JAMES D. CAIN, JR.

ERIC LINK                                                     MAGISTRATE JUDGE KAY


                                     MEMORANDUM RULING

        Before the court is a Motion to Dismiss [doc. 24] filed under Federal Rule of Civil

Procedure 12(b)(6) by defendant Eric Link, in response to the civil suit brought by Mark

Anthony Thompson under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971).1 Thompson opposes the motion. Doc. 26.

                                                   I.
                                               BACKGROUND

        This suit arises from the investigation and prosecution that led to Thompson’s

conviction in this court for one count of attempted production of child pornography, a

violation of 18 U.S.C. § 2251(a), and one count of attempting to entice a minor to engage

in criminal sexual activity, a violation of 18 U.S.C. § 2422(b). United States v. Thompson,

No. 2:14-cr-0074, docs. 26, 161 (W.D. La. Dec. 4, 2015). As explained in a prior ruling,

the criminal investigation began when,

        [a]fter discovering a disturbing video on his wife’s cell phone, Lloyd D.
        reported a possible crime to local police. His wife, Rosalie D., was

1
  “Under Bivens, a person may sue a federal agent for money damages when the federal agent has allegedly violated
that person’s constitutional rights.” Brown v. Nationsbank Corp., 188 F.3d 579, 590 (5th Cir. 1999)).
       interviewed at the police station and her cell phone searched for evidence.
       After a federal criminal complaint charged Thompson and Rosalie D. with
       attempted production of child pornography, this Court issued arrest warrants.
       When Thompson landed at the Houston International Airport after a flight
       from Singapore, he was met by agents from the Department of Homeland
       Security (“DHS”). He was escorted to a room in the airport where [Eric]
       Link, a special agent with Homeland Security Investigations, questioned him
       about the criminal complaint. During this interview, agents seized two cell
       phones, a computer, and an external hard drive; they extracted and copied all
       of the data from these devices. Link testified at Thompson’s detention
       hearing that no child pornography was found on the devices.
              Because the agents had neither a warrant nor Thompson’s consent to
       access his data, Thompson filed a motion to suppress any evidence obtained
       from his devices. Judge Minaldi, to whom the case was assigned, denied the
       motion.

Doc. 12, pp. 2–3 (internal citations omitted).

       Thompson was convicted after a jury trial and then sentenced on December 2, 2015,

to two concurrent terms of 360 months’ imprisonment. Thompson, No. 2:14-cr-0074, at

doc. 192. Following an unsuccessful direct appeal and motion to vacate under § 2255, he

filed this suit under Bivens. He alleges that various government actors committed

constitutional violations in their handling of his case, and that he is entitled to damages

under Bivens as well as declaratory relief. Doc. 1.

       Upon initial review Magistrate Judge Kay recommended that all claims be

dismissed under the bar set forth in Heck v. Humphrey, 512 U.S. 477 (1994), which

generally bars a petitioner from using a civil rights action to collaterally attack his

conviction. United States District Judge Elizabeth E. Foote, who was then the presiding

judge for this matter, disagreed that Heck barred Thompson’s challenge to searches of his

electronic devices. Doc. 12. She observed:



                                             -2-
       Heck bars review of “errors related to prosecutorial or judicial decisions
       affecting the progress of a trial, but not review of Fourth Amendment
       violations that are compatible with a valid conviction. Hence, if illegally
       obtained evidence was not used at trial, was unnecessary to the conviction
       (i.e., its admission was harmless error), or was admissible under an exception
       to the exclusionary rule, Heck does not bar a civil suit to recover damages
       for the underlying Fourth Amendment violation.

Id. at 6–7. Because the record did not contain enough information to decide whether the

airport search was constitutional, whether any evidence obtained was admitted at trial, or

whether the evidence was admissible under an exception to the exclusionary rule, Judge

Foote determined that the suit should go forward as to the Bivens claim against Agent Link.

Id. at 12–14.

       Link now moves to dismiss this claim, asserting that (1) Thompson fails to allege a

compensable injury under Heck; (2) a Bivens remedy should not be inferred for

Thompson’s Fourth Amendment claim; (3) if a remedy is inferred, he is entitled to qualified

immunity; (4) the claim is time-barred; and (5) Thompson is estopped from arguing that

the search was unconstitutional. Doc. 24. Thompson opposes the motion.

                                             II.
                                   LAW & APPLICATION

   A. Rule 12(b)(6)

       Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

upon which relief can be granted.” When reviewing such a motion, the court should focus

on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

2012). The court can also consider matters of which it may take judicial notice, including

matters of public record. Hall v. Hodgkins, 305 Fed. App’x 224, 227 (5th Cir. 2008)


                                             -3-
(unpublished) (citing Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017–18 (5th Cir.

1996) and Norris v. Hearst Trust, 500 F.3d 454, 461 n. 9 (5th Cir. 2007)).

       Such motions are also reviewed with the court “accepting all well-pleaded facts as

true and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini

Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough

facts ‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood

of success, but instead to determine whether the claim is both legally cognizable and

plausible. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th

Cir. 2010).

   B. Application

       1. Monetary Relief

       Link first moves for dismissal on the basis that Thompson cannot allege any

damages outside of his conviction and sentence. As the Court noted in Heck, a search-

related claim must show compensable injury “which . . . does not encompass the ‘injury’

of being convicted and imprisoned (unless his conviction has been overturned).” 512 U.S.

at 487 n. 7.

       Thompson alleges that the evidence Agent Link collected was retained and

disseminated to other United States or foreign agencies. Doc. 1, p. 17; doc. 17. He also

states that he is seeking recovery for “humiliation, mental suffering, embarrassment,

exposure to a life threatening environment and ongoing injuries” resulting from Link’s

                                             -4-
conduct. Doc. 1, p. 17. He does not allege how any information retained from his hard drive

has been put to improper use, and so he has not raised his right to relief above a speculative

level. His injury allegations are otherwise entwined with his arrest and conviction, meaning

that they are barred under Heck. Accordingly, Thompson fails to state a claim on which

relief can be granted with respect to his Bivens claim against Link. The court need not

consider the other grounds for dismissal of his claims for monetary relief.

       2. Equitable relief

       In addition to his request for monetary damages, Thompson asks for “[declaratory]

relief ordering that [A]gent Link return the data seized from his electronics and information

regarding disclosure to other agencies.” Doc. 1, p. 25. Though the individual agent would

not be the proper respondent, a plaintiff may establish standing to bring such a claim based

on an unconstitutional search and threat of future use or dissemination of this information.

See, e.g., Anibowei v. Sessions, 2017 WL 9802735, at *2–*5 (N.D. Tex. Dec. 15, 2017);

Janfeshan v. U.S. Customs and Border Protection, 2017 WL 3972461, at *5–*6 (E.D.N.Y.

Aug. 21, 2017). As Link points out, however, Judge Minaldi held that the search of

Thompson’s devices was constitutional and Thompson did not appeal that ruling. See

United States v. Thompson, 53 F.Supp.3d 919 (W.D. La. 2014) (ruling on motion to

suppress).

       Thompson now argues that Judge Minaldi’s ruling was in error, because she

categorized the search of his electronic devices as a “routine computer search[] at the

border.” 53 F.Supp.3d at 923. As Judge Foote observed, the record suggests that the search

might have been more forensic in nature, which invokes the heightened standard applied

                                             -5-
by the Supreme Court under Riley v. California, 573 U.S. 373 (2014). The application of

Riley to searches of electronic devices performed at the border is the subject of live debate,

though “no circuit court, before or after Riley, has required more than reasonable suspicion

for a border search of cell phones or electronically-stored data.” United States v. Wanjiku,

919 F.3d 472, 485 (7th Cir. 2019) (collecting cases); see also United States v. Molina-

Isidoro, 884 F.3d 287, 291–92 (5th Cir. 2018) (declining to impose a heightened

requirement on border searches of electronic devices under Riley).

         Link contends that Thompson is collaterally estopped from challenging the

constitutionality of the search. The doctrine of collateral estoppel prevents the re-litigation

of an issue where (1) the identical issue was previously adjudicated; (2) the issue was

actually litigated; and (3) the previous determination was necessary to the action.

Bradberry v. Jefferson Cnty., Tex., 732 F.3d 540, 548 (5th Cir. 2013). The court may also

consider “whether there are any special circumstances that make it unfair to apply the

doctrine.” As Link notes, courts have frequently applied the doctrine of collateral estoppel

to bar plaintiffs from bringing civil rights suits to relitigate constitutional questions decided

in their criminal proceedings.2

         Thompson relied on Riley, which had been decided the previous month, in his

original motion to suppress. See Thompson, No. 2:14-cr-0074, at doc. 77, att. 2. He did not



2
  See Allen v. McCurry, 449 U.S. 90, 95 (1980) (barring plaintiff from bringing § 1983 claim based on Fourth
Amendment violation after motion to suppress was denied in state court); Carlton v. Pytell, 986 F.2d 1421 (6th Cir.
1993) (same); see also United States v. Martin, 169 F.Supp.2d 558, 562 (E.D. La. 2001) (“If this were a civil case,
principles of issue preclusion or collateral estoppel would undoubtedly preclude [defendant who brought a motion to
suppress based on the same grounds he had unsuccessfully asserted as a codefendant in a related case] from relitigating
the validity of the T-III surveillance.”)

                                                         -6-
appeal Judge Minaldi’s denial, in which she determined that no Fourth Amendment

violation had occurred. The denial of the motion to suppress is thus a final judgment. See

United States v. Paulin Sanchez-Rocha, 84 F.3d 432 (5th Cir. 1996). Thompson was

represented by retained counsel in his trial and appointed counsel in his appeal. Though he

now argues that these attorneys did not consult him determining what to appeal, he fails to

make any showing of ineffective assistance or any attempt to inject this issue that was

ignored by his attorney. To the extent he actually has any concerns about the use of his data

outside of the conviction and sentence, which he may not collaterally attack under Heck,

he has waived his constitutional challenge.

       Even if the doctrine of collateral estoppel did not apply, however, Thompson could

not make the threshold showing that Link lacked a “reasonable suspicion” for the search

of his devices. “Reasonable suspicion” entails only “some minimal level of objective

justification,” consisting of “more than the inchoate or unparticularized suspicion or

‘hunch,’ but less than the level of suspicion required for probable cause.” United States v.

Smith, 273 F.3d 629, 633–34 (5th Cir. 2001) (internal quotations omitted). Reasonable

suspicion is determined based on the totality of the circumstances confronting the officer.

Goodson v. City of Corpus Christi, 202 F.3d 730, 736–37 (5th Cir. 2000).

       The airport search took place on March 20, 2014, incident to Thompson’s arrest on

a criminal complaint filed two days earlier for attempted production of child pornography.

See Thompson, No. 2:14-cr-0074, at doc. 1. As described above, the complaint arose from

a video of a minor victim found on the cell phone of Thompson’s girlfriend, Rosalie D.,

who was also the victim’s mother and had already been interviewed by law enforcement.

                                              -7-
These factors are enough to support a reasonable suspicion that the electronic devices

Thompson carried might contain evidence of such a crime. See United States v. Ramirez,

2019 WL 3502913 (W.D. Tex. Aug. 1, 2019) (reasonable suspicion justified border search

of defendant’s cell phone, where Treasury Enforcement Communication System generated

an alert that he was “linked to the purchase of child pornography”). Accordingly,

Thompson shows no right to equitable relief and his claim must be denied.

                                          III.
                                     CONCLUSION

      For the reasons stated above, the Motion to Dismiss will be granted and Thompson’s

remaining claims will be dismissed with prejudice.

      THUS DONE in Chambers on this 27th day of November, 2019.



                    _______________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                          -8-
